Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on09/28/2022 has been entered. Claims 16-20 have been added.
 
Information Disclosure Statement
The information disclosure statement filed on 09/27/2022 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marciante et al. (2009/0072811 A1, Applicant cited reference) or, in the alternative, under 35 U.S.C. 103 as obvious over Marciante et al. (2009/0072811 A1, Applicant cited reference). 

Regarding claims 1, 9 and 16, Marciante teaches of a passive pulse replication device/method (figs. 1-9) for passively converting a single uncharacterized pulse signal (517 generated from a laser (515) into a chain of replica pulse signals (see abstract), the passive pulse replication device (figs. 5 and 6) [pars. 0026, 0037] comprising:
a plurality of fully optical nodes (i.e. fiber-optic replicator) capable of replicating the single uncharacterized pulse signal (i.e. 108) is expressly discloses in the (fig. 1) an exemplary system that includes a multi-stage, passive pulse replicator architecture 100, wherein the plurality of fully optical nodes are arranged to operate successively upon the single uncharacterized pulse signal (i.e. 108), plurality of fully optical nodes a pulse replication stage [pars 0028, 0033, 0036-38] comprising:
an input node an input port (106) configured to: receive the single uncharacterized pulse signal (optical pulse 108);  and first splitter stage 102-1 divide the single uncharacterized pulse signal into a first pulse signal following a first signal pathway included in the delay fiber 104-1 path and a second pulse signal following a second signal pathway included in the fiber 102-1 path such that first amplitude characteristics of the first pulse signal passing along the first signal pathway are different to second amplitude characteristics of the second pulse signal passing along the second signal pathway, the first signal pathway configured to apply a first temporal delay through delay fiber 104-1 to the first pulse signal with respect to the second pulse signal included in the second without delay fiber [pars. 0026-27], as can be seen in fig. 1 (Marciante, claims 1, and 15); and an output node (included in output port 110) configured to combine the first and second pulse signals from the first and the second signal pathway included in the Multiple split/recombine stages 102-m into a single signal pulse train comprising time- separated replications of the uncharacterized pulse signal, the replications having exponentially increasing amplitude as can be seen in plotted drawing graphs depicted (figs. 2-4) [pars. 0032-33] [pars. 0026-40], as depicted in (figs. 1-9).
In the alternative, if the Applicant argues that Marciante does not anticipates the limitation of an output node configured to combine the first and second pulse signals from the first and the second signal pathway into a single signal pulse train comprising time- separated replications of the uncharacterized pulse signal, the replications having exponentially increasing amplitude, then in view of Marciante teaches and suggest as depicted by output node plotted drawing graphs depicted (figs. 2-4 and 7a-b) which show a process that increases quantity over time is replications having exponentially increasing amplitude, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Marciante in the manner set forth in applicant's independent claims 1, and 9 in order to present a dynamic range of the measurement is improved/increase(s) by same factor over time(s). 
In addition, Marciante also teaches and suggest that the gain in an active fiber loop was used to maintain signal amplitude throughout the pulse train, furthermore, that the amplitudes of the resultant pulse train followed an exponential decay curve [par. 0010], accordingly, given this teaching, a prima facie case of obviousness is established to modify Marciante in the manner set forth in applicant's independent claims 1, and 9, such as, an output node configured to combine the first and second pulse signals from the first and the second signal pathway into a single signal pulse train comprising time- separated replications of the uncharacterized pulse signal, the replications having exponentially increasing amplitude in order to present a dynamic range of the measurement is improved/increase(s) by same factor over time(s).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Marciante in the manner set forth in applicant's claims 1 and 9, in order to present a dynamic range of the measurement is improved/increase(s) by same factor over time(s), and/or making the transmitted signal better suited to its purpose, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977).
For the purpose of clarity, the method claims 9 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus/device claim 1 as rejected above as being obvious over Marciante. The structure recited in claim 16 is symmetrical to the structure recited in claim(s) 1 and 9, as such, claim 16 is rejected above as being obvious over Marciante

As to claims 2 and 3, Marciante also discloses wherein the plurality of fully optical nodes comprise at least one intermediate node (is included in the multiple split/recombine stages 102.sub.m) arranged to intersect the first and second signal pathway and divide the first pulse signal and the second pulse signal, wherein the first or the second signal pathway that is included in plurality of delay fiber 104.sub.1, 104.sub.2, . . . 104.sub.m is configured to apply a second temporal delay (i.e. 50ns and/or 100ns) to part of the divided signal, wherein the second temporal delay is greater than the first delay (i.e. 12.5ms and/or 25ms) (claim 2); and wherein the at least one intermediate node (i.e. that is included in the multiple split/recombine stages 102.sub.m) is configured to further divide the pulse signal so that the amplitude characteristics of the pulse signals passing along the first signal pathway and the pulse signals passing along the second signal pathway that is included in plurality of splitter stages 102.sub.1, 102.sub.2, . . . 102.sub.m are further varied with respect to each other [pars. 0026-40] (claim 3).
 As to claims 4-5 and 11-12, Marciante also discloses wherein the uncharacterized pulse signal (517 generated from a laser (515)) comprises an optical pulse signal (claims 4 and 11); and wherein the uncharacterized pulse signal (517 generated from a laser (515) comprises a laser pulse signal (claims 5 and 15) [pars. 0013, 0026, 0037].
As to claims 6, and 13-14, Marciante also discloses limitations such as wherein the uncharacterized pulse signal comprises an electrical signal (claim 6); wherein the received pulse signal comprises an electrical pulse (claim 13); and further comprising converting the electrical pulse into an optical pulse (claim 14) is anticipated by Marciante disclosure that the device/method (fig. 5) can be used to determine the pulse shape of electrical pulses by initially converting the electrical pulse into an optical pulse, [pars. 0036-37].
As to claims 7-8 and 10, Marciante also discloses a measuring apparatus photodiode/an oscilloscope (or a digitizer) configured to receive the signal pulse train (claim 7) and/or sending the consolidated signal train to a measuring apparatus photodiode/an oscilloscope (or a digitizer) (claim 10), and wherein the measuring apparatus is an oscilloscope photodiode/an oscilloscope (or a digitizer) (claim 8) [pars. 0007, 0029, 0035 and 0044].
As to claim 15, Marciante also discloses at least one or more further successive node, a quantity of replica pulse signals being exponentially (i.e. increasing by large amounts) proportional to a number of successive nodes, as depicted in drawing (figs. 15 and 7a-b) (see abstract) [pars. 0010, 0026-40].
As to claims 17 and 18, Marciante further discloses a structure that is capable of being use in a passive pulse replication device that is implementing limitations such as, wherein the coupling ratios of the plurality of optical nodes are 1: n, 1:1, and 1:n^2, where n is a desired increase of the amplitude profiles (claim 17); and wherein the coupling ratios of each of the plurality of optical nodes is different. (claim 18) [pars. 0009, 0032].
As to claims 19 and 20, Marciante further discloses a structure that is capable of being use in a passive pulse replication device that is implementing limitations such as, wherein the input node an input port (106) is configured to divide the single uncharacterized pulse signal(i.e. 108) is expressly discloses in the (fig. 1) an exemplary system that includes a multi-stage, passive pulse replicator architecture 100 such that so that the amplitude characteristics of the first pulse signal passing along the first signal pathway is substantially exponentially different  by the length and/or time-delayed replica pulses separation to the amplitude characteristics of the second pulse signal passing along the second signal pathway (claim 19); and wherein the at least one intermediate node is configured to divide the first pulse signal and the second pulse signal according to a coupling ratio of 1:n or 1:n^2, where n is a desired increase of the amplitude profiles (claim 20) [pars. 0009, 0032] (Marciante, claims 15-18 and 31).


Response to Arguments
Applicant’s arguments/remarks, filed on 09/28/2022, with respect to claim(s) have been considered but are moot because the arguments do not apply to the new ground(s) rejection(s) (103) used in the current rejection.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art passive pulse replication device/method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886